Jones, J.,
Summons in trespass issued May 5, 1927, appearance entered for defendant, and a petition for non pros, was filed upon the ground that more than two years have elapsed since the issuing of the summons, with no statement filed and no effort to bring the case to trial, and that the delay was unreasonable, unnecessary and prejudicial to the defendant. An answer by plaintiff avers that the delay was due to negotiations for settlement by an agent of the defendant company, whereby plaintiff was led to believe that the case might be settled without a trial, and stipulating that an offer of $150 had been made in full settlement, which offer was rejected by plaintiff’s attorney.
This answer, in the absence of any denial thereof, fully overcomes the presumption of abandonment of the case. Accordingly, rule discharged.
Prom Prank P. Slattery, Wilkes-Barre, Pa.